TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00329-CR



                                Brandon Robisheaux, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR2012-042, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief was originally due November 24, 2014. On counsel’s motions, the

time for filing was extended to April 3, 2015. On May 8, the Court ordered appellant’s counsel,

Susan Schoon, to file a brief on appellant’s behalf no later than June 5. Counsel did not file a brief

as ordered.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and if so, whether counsel has abandoned the appeal. See

Tex. R. App. P. 38.8(b)(2). The court shall make appropriate findings and recommendations. If

necessary, the court shall appoint substitute counsel who will effectively represent appellant in this

cause. A record from this hearing, including copies of all findings and orders and a transcription of
the court reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental

record no later than July 17, 2015.

               It is ordered on June 17, 2015.



Before Justices Puryear, Pemberton, and Bourland

Abated and Remanded

Filed: June 17, 2015

Do Not Publish




                                                  2